Citation Nr: 1518468	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the  Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 10 percent disability rating for asbestosis.   

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  Following the hearing, the record was left open for 60 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claim; no such evidence was submitted.

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   


FINDING OF FACT

The Veteran's asbestosis has not been shown to produce forced vital capacity between 65 percent and 74 percent of the predicted result, or where the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method is between 56 and 65 percent of the predicted result on pulmonary function tests.   


CONCLUSION OF LAW

The criteria for the assignment of a disability rating higher than 10 percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.96, 4.96, Diagnostic Code 6833 (2014).   

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A May 2011 letter, issued prior to the rating action on appeal, advised the Veteran of the general criteria for determining a disability rating and how an effective date of an award of an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with his claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded appropriate VA examinations.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected asbestosis, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that his service-connected asbestosis has worsened in severity since the most recent examination in July 2013.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Schedular Rating

The Veteran contends that a disability rating higher than 10 percent is warranted for his service-connected asbestosis.   

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).   

The Veteran's asbestosis has been rated pursuant to the 38 C.F.R. § 4.97, Diagnostic Code 6833, the Diagnostic Code outlining the rating criteria for asbestosis.  Pursuant to Diagnostic Code 6833, a 10 percent rating is assigned when pulmonary function tests (PFT) show that the Forced Vital Capacity (FVC) is 75 to 80 percent of the predicted result; or where the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is between 66 percent and 80 percent of the predicted result.  A 30 percent rating is assigned when the FVC is between 65 percent and 74 percent of the predicted result, or where the DLCO (SB) is between 56 and 65 percent of the predicted result.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2014).  

The medical evidence of record consists of VA pulmonary clinic notes, private treatment records, and June 2011 and July 2013 VA examination reports.  Additionally, the Veteran testified that he has suffered from shortness of breath and occasional chest pains. 

VA treatment records from December 2009 reveal PFT results were FVC of 76 percent predicted and DLCO of 68 percent predicted.  The examiner noted normal spirometry and lung volumes with mild diffusion impairment.  VA treatment records from May 2010 to November 2012 from the Philadelphia VAMC reveal negative findings of cough, sputum, and chest pain.  The Veteran has consistently complained of shortness of breath after walking three flights of steps while carrying a load of laundry and in the heat and humidity.  

At the June 2011 VA examination, the Veteran's PFT results were FVC of 78 percent predicted and DLCO of 69 percent predicted.  The examiner stated that the Veteran's diffusing capacity is in the lower range of normal.  The Veteran denied sputum production and incapacitating episodes over the past 12 months.  He reported wheezing and used Advair 250/50 twice daily.  Further, he reported being able to walk one mile slowly.  The Veteran was noted to have smoked half a pack per day for 20 years, quitting in 2000.  On physical examination, the examiner noted no right ventricular heave.  

The Veteran was prescribed an oral inhalant in June 2011 to be used as needed.  

In July 2013, the Veteran underwent another VA examination.  The Veteran's PFT revealed a FVC of 88 percent predicted and DLCO of 69 percent predicted.  Chest x-rays showed small amount of pleural plaquing and pleural calcification.  The examiner stated that the Veteran's condition would have no impact on his ability to work.  The examiner stated that the DLCO test results most accurately reflected the Veteran's level of disability.  

The accumulated test results from the Veteran's VA examinations do not indicate that a higher evaluation is warranted.  No FVC or DLCO test results are sufficient to warrant a rating in excess of 10 percent.  The Veteran has not required outpatient oxygen therapy and has not been diagnosed with cor pulmonale or pulmonary hypertension.  As such, there is no basis for a higher schedular rating for asbestosis at any point during the appeal.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Other Considerations

Staged ratings are not warranted because the criteria for a rating higher than 10 percent have not been presented at any point during the period of appellate review.  Hart. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

The Board finds that the schedular rating criteria adequately contemplate the manifestations of the Veteran's asbestosis, which includes occasional chest pain, and shortness of breath in humidity and after walking up three flights of steps.  Manifestations such as shortness of breath and occasional chest pain are inherently contemplated in the rating criteria for lung disease.  The evidence of record fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  The evidence of record does not show that the Veteran's asbestosis resulted in marked interference with employment, or required frequent periods of hospitalization and treatment records are void of any findings of exceptional limitation beyond that contemplated by the schedule of ratings.  Additionally, service connection is only in effect for the Veteran's asbestosis; there are no additional service-connected disabilities for consideration.  The rating criteria are therefore adequate to evaluate the asbestosis, and referral to the Director of Compensation and Pension Service for consideration of an extraschedular rating is not warranted.  

The Board also acknowledges that the Veteran is unemployed, but notes that he reported retiring from Acme.  The Veteran has not alleged that his retirement was attributable to his asbestosis.  Likewise, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected asbestosis.  See 38 C.F.R. § 4.16.  In the event that in filing an increased rating claim, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected asbestosis precludes employment.  In that regard, the 2013 VA examiner concluded that the Veteran's respiratory condition does not impact his ability to work.  Further, the Veteran has acknowledged the ability to play golf and to walk one mile.  Thus, a preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to this service-connected disability.  Thus, entitlement to a TDIU due to his service-connected asbestosis is not warranted.



ORDER

A disability rating higher than 10 percent for asbestosis is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


